Bell, Chief Judge.
Defendant was convicted of the unlawful possession of nontax-paid liquor. The state showed that revenue agents found nontax-paid liquor in a house and adjacent garage and that defendant was the only person present at these premises at the time. Defendant testified that she resided at this location with her husband and she denied that the liquor was hers and also denied having any knowledge of its presence on the premises. The state did not offer any evidence to rebut defendant’s testimony. Held:
Where a husband and wife reside together, a rebuttable presumption arises that all household effects, including any intoxicating liquors, belong to the husband. Dailey v. State, 58 Ga. App. 401 (198 SE 791). Here the defendant’s testimony sufficiently raised this presumption which was not rebutted by any evidence. Consequently, the conviction was not authorized. Dailey v. State, supra.

Judgment reversed.


Clark and Stolz, JJ., concur.

Rupert A. Brown, for appellant.
Ken Stula, Solicitor, for appellee.